Citation Nr: 0729436	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  06-14 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to September 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, that denied 
entitlement to a TDIU and a rating in excess of 70 percent 
for service-connected PTSD, respectively.

In July 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

During the July 2007 hearing, the veteran stated that his 
PTSD symptoms had worsened.  In addition, during the hearing 
he contended that he was unable to work due to his service-
connected PTSD.  The opinion contained in the most recent VA 
examination in April 2005 is unclear as to whether the 
veteran's PTSD or substance abuse, which is not service 
connected, was the main cause of the his unemployment.  
Accordingly, a remand is warranted for a VA examination in 
order to assess the current severity of the veteran's 
service-connected PTSD and obtain an opinion as to effect of 
his PTSD on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for PTSD from 
the New Orleans and Baton Rouge VA 
treatment facilities, dated since October 
2004.

2.  Thereafter, schedule the veteran for 
a VA psychiatric examination.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  The examination report 
must reflect that the claims folder was 
reviewed.  

Following examination of the veteran, 
the examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the 
recent past that are specifically 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  

The examiner must also discuss the 
effect, if any, of the veteran's PTSD on 
his social and industrial adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the veteran's PTSD consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV) and explain the significance of the 
score.

The examiner should distinguish, to the 
extent possible, between symptomatology 
resulting from the veteran's service-
connected PTSD and any nonservice- 
connected disorders (i.e., substance 
dependence).  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
several disorders, the examiner should 
state this in the examination report.

An opinion should be rendered as to the 
effect of the veteran's PTSD on his 
ability to obtain and retain employment, 
that is, whether the veteran PTSD would 
preclude him from securing or following a 
substantially gainful occupation.  
Consideration may be given to the 
veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities.  

The examiner should provide a rationale 
for any opinion expressed.

3.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


